Title: From John Adams to Robert R. Livingston, 6 November 1782
From: Adams, John
To: Livingston, Robert R.



Triplicate
Sir.
Paris. 6th. Novemr: 1782.

Two days ago arrived, by Capn: Barney, the letters you did me the honor to write me, the 22d. 29th. 30, Triplicate of May, 4th. July, 29th. Augst: & 15th. Septemr:—
I was unconditionally recd. in Holland & promised, upon record, Conferences and Audiences whenever I shd. demand them, before I entered into any Treaty; and without this I shd. never have entered into any: And full Powers were given to the Committee for foreign affairs, before I entered into any Conference with them. I have ventured to act upon the same principle in the affair of Peace, & uniformly refused to come to Paris untill our Independence was unconditionally acknowledged by the K. of G. B. Mr: Jay has acted on the same principle with Spain & with G. Britain. The dignity of the united-States, being thus supported, has prevailed in Holland & G. Britain; not indeed as yet in Spain; but we are in a better situation, in relation to her, than we shd. have been if the principle had been departed from— The advice of the C. de Vergennes has been contrary; but, however great a Minister he may be in his own department, his knowledge is insufficient & his judgement too often erroneous in our affairs to be an American Minister—
Intelligence fm. Holland, thro’ France, is impossible: Events in Holland can seldom be foreseen one day. When they happen they are inserted in the Gazettes, transferred to the Courier de l’Europe, the English & French Gazettes & get to America before it is possible for me to transmit them directly. Besides Sir, I have sometimes thought, that my time was better employed in doing business that might produce other events, then in multiplying Copies & Conveyances of Dispatches, wh: cod contain nothing but wt. I knew the News-Papers wd. announce as soon. My reputation may not be so well husbanded by this method; but the Cause of my Country is served— I am not insensible to reputation, but I hope it has not been a principal object— perhaps it has not been eno’ an object—I see so much of the Omnipotence of Reputation, that I begin to think so. I know very well however, that, if mine cannot be supported by facts, it will not be by Trumpeters—
If it were in my power to do any thing for the honor of the department, or Minister of foreign Affairs, I would chearfully do it, because I am a friend to both; and to this end you will, I am sure, not take it amiss, if I say, that it is indispensably necessary for the service of Congress & the honor of the office, that it be kept impenetrably secret fm. the French Minister in many things. The Office will be an engine for the ruin of the reputation of your Ministers abroad, & for injuring our Cause in material points, the Fishery, the Western Lands & the Mississippi &c: if it is not.—
I thank you, Sir, for your hint abt. the English Language. I think with you that we ought to make a point of it; and after some time I hope it will be an instruction fm. Congress to all their Ministers—

As to the Negotiations for Peace, we have been, night & day, employed in them, ever since my arrival on the 26th: October. Dr: Franklin, without saying any thing to me, obtained of Mr: Jay a promise of his vote for Mr: W. T. Franklin to be Secrey. to the Commission for Peace, and as the Dr. & his Secrey. are in the same house, & there are other Clerks eno: I suppose he will transmit to Congress details of the Negotiations. I shall be ready to lend them any assistance in my power; and I will endeavor, as soon as I can, to transmit them myself. But, after spending forenoon, afternoon & evening in discussions, it is impossible to transmit all the particulars. No man’s Constitution is equal to it—
The English have sent Mr. Oswald, who is a wise & good man, & if, untrammeled, would soon settle all—& Mr. Strachy, who is a keen & subtle one, altho’ not deeply versed in such things—and a Mr: Roberts who is a Clerk in the Board of Trade— and Mr: Whithead, who is private Secry. to Mr. Oswald—These Gentlemen are very profuse in their professions of national friendship; of earnest desires to obliterate the remembrance of all unkindnesses, & to restore Peace, Harmony & Friendship, and make them perpetual, by removing every seed of discord. All this, on the part of Mr: Oswald personally, is very sincere—on the part of the nation it may be so, in some sense, at present; but I have my doubt whether it is a national dispostion, upon wh: we can have much dependence, and still more, whether it is the sincere intention of the Earl of Shelburne. He has been compelled to acknowledge American Independence, because the Rockingham Administration had resolved upon it, &, by Carleton’s & Digby’s letter to Gen. Washington, had make known that resolution to the world—because the nation demanded that Negotiations shd. be opened with the American Ministers, & they refused to speak or hear, untill their Independence was acknowledged, unequivocally & without Conditions—because Messrs: Fox & Burke had resigned their Offices, pointedly on account of the refusal of the K. & my Ld. Shelburne to make such an acknowledgement & these eloquent Senators were waiting only for the Session of Parliament to attack his Ld. ship on this point— it was therefore inevitable to acknowledge our Independence & no Minister cod. have stood his ground without it—
But still I doubt whether his Ld. ship means to make a general Peace. To express my self more clearly, I fully believe he intends to try another Campaign, & that he will finally refuse to come to any definitive agreement with us upon articles to be inserted in the general Peace.—
We have gone the utmost lengths in our power to favor the Negotiations— We have at last agreed to Boundaries with the greatest moderation. We have offered ’em the choice of a line thro’ the middle of all the great lakes, or the line of 45°. of N. latitude, the Mississippi, with a free navigation of it, at one end, & the River St. Croix, at the other— We have agreed that the Courts of Justice be open for the recovery of British Debts, due before the war— To a general amnesty for all the Royalists, agst. wm. there is no judgement rendered, or prosecution commenced. We have agreed that all Royalists, wh. may remain at the evacuation of the States shall have 6. mo. to sell their Effects & to remove with them. These are such immense advantages to the Minister, that one wd. think he cd. not refuse them. The agreement to pay British debts, will silence the Clamors of all the Body of Creditors & separate them fm. the Tories, with wm. they have hitherto made common Cause. The amnesty & the term of 6. mo. will silence all the Tories, except those who have been condemned, banished & confiscated— Yet I do not believe they will be accepted— I fear they will insist a little longer upon a compleat Indemnification to all the Refugees; a point, wh. without express instructions fm. all the States, neither we, nor Congress can give up, & how the States can ever agree to it, I know not, as it seems an implicit Concession of all the religion & morality of the war. They will also insist upon Penobscot as the Eastern boundary. I am not sure that the Tories, the Ministry & the nation are not secretly stimulated, by french Emissaries, to insist upon Penobscot, & a full Indemnification to the Tories. It is easy to see that the french Minister, the Spanish & Dutch ministers wd. not be very fond of having it known thro’ the world, that all points for a general Peace were settled betwn: G. B. & America, before all parties were ready. It is easy to comprehend how French, Spanish & Dutch Emissaries in London & in Paris & Versailles may insinuate, that the support of the Tories is a point of national & royal honor, and propagate so many popular arguments in favr. of it, as to embarrass the British Minister. It is easy to see that the French may naturally revive their old assertions, that Penobscot or Kennebec are the Boundary of Nova-Scotia, altho’ against the whole stream of British Authorities & the most authentic Acts of the Governors Shirley, Pownal, Bernard & Hutchinson. Mr: Fitzherbert, who is constantly at Versailles is very sanguine for the Refugees. Nevertheless, if my Ld. Shelburne shd. not agree with us, these will be only ostensible points—he cares little for either. It will be to avoid giving any certain weapons against himself to the friends of Ld. North & the old Ministry.
The Negotiations at Versailles, betwn. the C. de Vergennes & Mr: Fitzherbert, are kept secret, not only fm. us, but fm. the Dutch Ministers & we hear nothing abt. Spain— In general I learn that the French insist upon a great many fish— I dined yesterday with Mr: Berkenrode, the Dutch Ambassador, & Mr: Brantzen, his Colleague. They were both very frank & familiar, and confessed to me, that nothing had been said to them, & that they cod. learn nothing as yet of the progress of the Negotiation. Berkenrode told me, as an honest man, that he had no faith in the sincerity of the English for peace as yet; on the contrary, he tho’t that a part of Ld. Howe’s fleet was gone to America & that there was something meditated against the French West India Islands. I doubt this however; but we shall soon know, where my Ld. Howe is. That something is meditating against the French & Spaniards, & that they think of evacuating N. York for that end, I believe. Berkenrode seemed to fear the English & said, like a good man, that, in case any severe stroke shd. be struck against France, it wod. be necessary for Holland & America to discover a firmness. This observation had my heart on its side—But, without an evacuation of N York, they can strike no blow at all, nor any great one with it—
Mr: Oswald has made very striking overtures to us—To agree to the evacuation of N York—to write a letter to Gen. Washington & another to Congress, advising them to permit this evacuation—to agree that neither the people, nor the army shd. oppose this evacuation, or molest the British army in attempting it—nay further, that we shd. agree that the Americans shd. afford them all sorts of aid & even supplies of Provisions—These propositions he made to us, in obedience to an Instruction fm. the Minister—and he told us their army were going agst: W. Florida, to reconquer that fm. the Spaniards. Our answer was, that we cod. agree to no such things; that Gen. Washington cod. enter into a Convention with them, for the terms, upon wh: they shd. surrender the City of N York, & all its dependencies, as Long Island & Staten Island &c: to the arms of the U: S:— All we cod. agree to was, that the Effects & Persons of those, who shd. stay behind, shd. have 6. mo. to go off, nor cod. we agree to this, unless as an article to be inserted in the general Peace—
With great respect I have the honor to be, Sir, / Your humble: servant,
J. Adams.

